Citation Nr: 1623660	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Veteran testified at a Board hearing.


FINDING OF FACT

The Veteran's prostate cancer is presumptively related to his in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Private treatment records demonstrate that the Veteran was diagnosed as suffering from prostate cancer in 2006.  He underwent a prostatectomy that same year, and he has been monitored by his private treatment providers since that date.  The current disability criterion is met.  

There is no evidence, and the Veteran does not contend, that his prostate cancer and its residuals had their onset during his active service.  Instead, the Veteran contends that his prostate cancer is related to his presence in Vietnam in the late 1960s.  

Service connection may be granted for specific disabilities associated with exposure to herbicide agents, including prostate cancer.  38 C.F.R. § 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  This presumption applies to Veterans who served in the Republic of Vietnam during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Heretofore, the RO has denied the Veteran's claim on the basis that there is no evidence that he set foot in the Republic of Vietnam.  The Veteran, however, has long contended that he did indeed visit South Vietnam and that he should therefore be covered by the applicable presumption.  

The Veteran's service personnel records indicate that he served aboard both the U.S.S. Seminole and the U.S.S. John S. McCain in the period from January 1968 to October 1970.  Records further show that the U.S.S. Seminole docked in Da Nang harbor numerous times in 1968 and 1969.  

In a December 2010 letter, the Veteran stated that the U.S.S. Seminole would make frequent offloads in the Republic of Vietnam.  He stated that during such operations, he and other personnel would go ashore to deliver dispatches to personnel on land.  He reiterated these contentions at his April 2016 Board hearing.  

There is no definitive evidence that the Veteran visited the landmass of Vietnam.  That said, the Veteran's consistent statements regarding his service, read in concert with the history of the U.S.S. Seminole, lead the Board to resolve reasonable doubt in his favor and conclude that he did personally set foot in the Republic of Vietnam.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Veteran was personally in Vietnam during the required period, he is presumed to have been exposed to herbicides, and his claim for service connection for prostate cancer is therefore granted under this presumption as there is no affirmative evidence to the contrary.  


ORDER

Service connection for prostate cancer is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


